Citation Nr: 0944673	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-34 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C (HCV). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. H., Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1973 to October 
1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In November 2006, the Veteran requested a hearing before a 
Veterans Law Judge (VLJ) of the Board. Nonetheless, in a July 
2008 communication, he withdrew his hearing request and 
stated that wanted to have his case forwarded to the Board 
for review.  There are no other hearing requests of record, 
so the Board deems his request for a hearing to have been 
withdrawn. See 38 C.F.R. § 20.704(d), (e) (2009). 

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  However, the 
Veteran, through his accredited representative, submitted an 
October 2009 communication to the Board, waiving the RO's 
initial consideration of the evidence.  Therefore, the Board 
will consider this newly obtained evidence and proceed with a 
decision.


FINDING OF FACT

Hepatitis C was not incurred in or aggravated by any incident 
of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not met. 38 U.S.C.A. §§ 105, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.301(d), 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing. See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part. See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran 's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC). Id; Pelegrini, 18 Vet. App. at 112. See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

In this appeal, a November 2005 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for service connection for 
hepatitis C, to include the known risk factors for 
transmission.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claim.  In an October 2006 letter, the 
Veteran was provided with notice of the information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman.  After issuance of the above letters, and 
providing the Veteran and his representative additional 
opportunity to respond, the RO readjudicated the claim for 
service connection for hepatitis C in an October 2006 
statement of the case, and again in an April 2008 
supplemental statement of the case.  Hence, the Veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006). See also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, and the report of a March 2008 VA examination. Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran as well as 
by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Service Connection - Hepatitis C

The Veteran contends that he is entitled to service 
connection for hepatitis C, which he believes he contracted 
through air gun inoculations received during his active 
service.  

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2009).

The Veterans Benefits Administration (VBA) has issued Fast 
Letter 04-13 (June 29, 2004) which noted that hepatitis C is 
spread primarily by contact with blood and blood products, 
with the highest prevalence of hepatitis C infection among 
those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients 
of blood transfusions before screening of the blood supply 
began in 1992, and hemophiliacs treated with clotting factor 
before 1987).  In Fast Letter 04-13 it was further indicated 
that "occupational exposure to HCV [hepatitis C virus] may 
occur in the health care setting through accidental needle 
sticks.  A Veteran may have been exposed to HCV during the 
course of his or her duties as a military corpsman, a medical 
worker, or as a consequence of being a combat Veteran."  The 
Fast Letter indicated that the large majority of hepatitis C 
infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use, and provided further that 
despite the lack of scientific evidence as to HCV 
transmission by airgun vaccine injectors this was at least 
biologically plausible.  

Fact and Analysis

The service treatment records do not reflect any complaints, 
findings, treatment, or diagnoses referable to a liver 
disability or HCV.  While it does not appear that the Veteran 
underwent physical examination prior to his separation in 
October 1973, a February 1973 enlistment examination and an 
April 1973 Aircrewman (AW) candidate examination are of 
record; neither reflect findings related to HCV.  

Post-service medical evidence indicates that the Veteran was 
diagnosed with HCV (type 1a) in October 2001.  At that time, 
he denied blood products/transfusions and IV drug use, but 
admitted to a history of tattoos and multiple sex partners.  
See VA Clinical Notes, dated September 2001 and October 2001.  

The Veteran was afforded a VA examination in March 2008 in 
order to determine the etiology of his HCV.  The claims file 
was reviewed.  The examiner noted that the Veteran served 
during a time when air gun vaccines were given and that there 
was a theoretical risk of transmission.  However, he was 
ultimately unable to relate the currently diagnosed hepatitis 
C to service without resorting to speculation.  He further 
explained that, from his review of pertinent medical 
literature, there had never been any proven transmission by 
air gun method.  Thus, without any substantial evidence in 
the medical literature that this mode of transmission occurs, 
and in the absence of a consensus by medical experts, a nexus 
between the Veteran's HCV and an air gun injection would be 
purely speculative.  

In this regard, the Board notes that the VA examiner's 
statement, which is essentially couched in equivocal terms, 
is not enough to support the claim.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
Veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); and Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the Veteran's illness might have been caused 
by his wartime radiation exposure).  

The Board acknowledges that the Veteran himself believes that 
his current HCV is causally related to an air gun inoculation 
in-service; however, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value. See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Additionally, in support of his claim, the Veteran has cited 
to a previous Board decision which granted a claim of service 
connection for HCV, as due to a jet gun injector.  While this 
effort is intended to be persuasive evidence toward a 
positive result in this case, the Board notes that prior 
decisions of the Board have no precedential value. 38 C.F.R. 
§ 20.1303.  Further, previously issued Board decisions are 
binding only with regard to the specific case decided.  
Indeed, the Board decides every case based on the individual 
facts of the case in light of the applicable procedure and 
substantive law. See Lynch v. Gober, 11 Vet. App. 22, 27 
(1997).  

The Veteran also submitted a copy of above-cited VA Fast 
Letter 04-13 (June 29, 2004) regarding the relationship 
between immunizations with jet injectors and hepatitis C 
infection.  Again, the letter concluded while it was 
biologically possible, there have been no reports of air gun 
transmission of hepatitis C.  In this case, the Veteran's 
service treatment records indicate that he received several 
immunizations during service.  Although not specifically 
noted, the Board will assume that these immunizations were 
delivered with an air gun injector.  Even though transmission 
of hepatitis C by air gun injection is biologically possible, 
the mere fact that the Veteran received such injections does 
not establish a relationship between his hepatitis C and 
service.  Service connection requires competent evidence of a 
nexus between the in-service events and the Veteran's claimed 
disability.  Again, the March 2008 VA examiner was unable to 
relate the Veteran's HCV to the air gun injection in-service 
without resorting to mere speculation.  

The Veteran also submitted an informational internet article 
on medical management of HCV.  This article merely provided 
general information on treatment for hepatitis C and did not 
provide information specific to the Veteran's case.  

Finally, the Veteran submitted a photocopy of an internet 
article entitled "Plan Backfires - VBA Fast Letter Boost 
Claims."  The article generally indicates that Veterans who 
received inoculation with air guns in service should get 
tested for hepatitis C.  It also indicates that products used 
to sanitize and disinfect medical and dental equipment did 
not kill the hepatitis C virus.  Again, this article appears 
to document studies and reports, and is thus general in 
nature and once again, does not address the Veteran's 
specific case. Wallin v. West, 11 Vet. App. 509 (1998).  
Thus, it is insufficient to establish a nexus between the 
Veteran's hepatitis C and service.

Upon careful review of the evidence of record, the Board 
finds that the competent evidence of record is against a 
finding that hepatitis C was incurred in or aggravated during 
military service.  As noted, the service treatment records do 
not show any complaints, findings, treatment, or diagnosis of 
hepatitis C.  The Veteran alleges that he was exposed to the 
hepatic C virus during service.  However, as notes above, he 
is not competent to make this assessment.  Further, there is 
no documentation that he was exposed to hepatitis C during 
service through immunizations; rather, that is only a mere 
possibility which has not been confirmed or substantiated by 
any competent medical evidence of record.  Further, the 
Veteran has other high risk factors after service, such as 
tattoos and multiple sex partners.  Significantly, the March 
2008 VA examiner was unable to relate currently diagnosed 
hepatitis C to service without resorting to speculation.  
Thus, there is no competent evidence establishing an 
etiological connection between hepatitis C and service.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt does not apply, and the claim must be denied. 38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER


Entitlement to service connection for hepatitis C is denied. 





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


